                                                                    Ryan P. Steen (Bar No. 0912084)
                                                                    ryan.steen@stoel.com
                                                                    Jason T. Morgan (Bar No. 1602010)
                                                                    jason.morgan@stoel.com
                                                                    James C. Feldman (Bar No. 1702003)
                                                                    james.feldman@stoel.com
                                                                    STOEL RIVES LLP
                                                                    600 University Street, Suite 3600
                                                                    Seattle, WA 98101
                                                                    Telephone: 206.624.0900
                                                                    Facsimile: 206.386.7500

                                                                    Attorneys for ConocoPhillips Alaska, Inc.
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                            UNITED STATES DISTRICT COURT
STOEL RIVES LLP




                                                                                             FOR THE DISTRICT OF ALASKA

                                                                     SOVEREIGN IÑUPIAT FOR A LIVING                     No.: 3:20-cv-00290-SLG
                                                                     ARCTIC, et al.,
                                                                                                          Plaintiffs,
                                                                           v.
                                                                     BUREAU OF LAND MANAGEMENT, et al.,
                                                                                                        Defendants,
                                                                           and
                                                                     CONOCOPHILLIPS ALASKA, INC.,
                                                                     NORTH SLOPE BOROUGH, and STATE OF
                                                                     ALASKA,
                                                                                            Intervenor-Defendants.

                                                                        INTERVENOR-DEFENDANTS’ JOINT RESPONSE IN OPPOSITION TO
                                                                           PLAINTIFFS’ MOTION TO RESCHEDULE ORAL ARGUMENT



                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                    1


                                                                            Case 3:20-cv-00290-SLG Document 113 Filed 06/21/21 Page 1 of 6
                                                                           ConocoPhillips Alaska, Inc. (“ConocoPhillips”) requested that the Court hold oral

                                                                    argument on the pending motions for summary judgment in the above-captioned case and

                                                                    in the related litigation, Center for Biological Diversity v. BLM. 1 The Court promptly

                                                                    granted the request and scheduled an in-person hearing for oral argument on June 30,

                                                                    2021. 2 Citing the travel schedules of two of their four attorneys of record in this matter,

                                                                    Plaintiffs Sovereign Inupiat for a Living Arctic et al. (“SILA”) seek to reschedule oral

                                                                    argument for no earlier than August 18, 2021. 3 For the reasons stated below, Intervenor-
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Defendants ConocoPhillips, North Slope Borough, and the State of Alaska respectfully
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    oppose SILA’s motion to reschedule.
STOEL RIVES LLP




                                                                           ConocoPhillips has previously articulated the importance of having a decision

                                                                    from the Court well in advance of the 2021–2022 winter construction season and has

                                                                    consistently advocated for the expeditious resolution of this litigation from the outset. 4

                                                                    All Intervenor-Defendants maintain that expeditious resolution is important. The oral

                                                                    argument date currently established by the Court will help facilitate the prompt resolution

                                                                    of the litigation. Although Intervenor-Defendants’ strong preference is to maintain the



                                                                           1
                                                                               Case No. 3:20-cv-00308-SLG; Dkt. 109.
                                                                           2
                                                                               Dkt. 110.
                                                                           3
                                                                               Dkt. 112 at 2.
                                                                           4
                                                                            See Dkt. 61 (ConocoPhillips’ proposed expedited briefing schedule); see also
                                                                    Dkt. 14 (joint motion to expedite consideration of motion for preliminary injunction);
                                                                    Dkt. 69 (ConocoPhillips’ opposition to delaying merits briefing).

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                    2


                                                                               Case 3:20-cv-00290-SLG Document 113 Filed 06/21/21 Page 2 of 6
                                                                    oral argument scheduled for June 30, 2021, they are not opposed to a minor delay to

                                                                    reasonably accommodate the parties’ schedules. However, SILA’s request that oral

                                                                    argument not occur prior to August 18, 2021 is both unreasonable and unnecessary.

                                                                           SILA contends that it cannot argue the case any sooner than late August because

                                                                    of the staggered June and July vacations of two of their four attorneys of record in this

                                                                    litigation. 5 But the vacation of a single attorney does not prevent one of SILA’s three

                                                                    other lawyers from arguing the case. For comparison, the undersigned attorney for
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    ConocoPhillips is ConocoPhillips’ lead counsel in this matter and will be unavailable in
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    most of July and August. Nonetheless, ConocoPhillips can be prepared to appear at oral
STOEL RIVES LLP




                                                                    argument with their other counsel of record. Despite SILA’s preferences to the contrary,

                                                                    there is no justification for delaying oral argument until all of SILA’s attorneys are

                                                                    present.

                                                                           Similarly, the fact that one of SILA’s attorneys has an argument before the Ninth

                                                                    Circuit in August does not justify blocking out oral argument for the entirety of July. 6

                                                                    Indeed, ConocoPhillips’ counsel must also prepare for a Ninth Circuit argument

                                                                    scheduled for July 28, and is nonetheless able to argue this case in early July. 7



                                                                           5
                                                                               Dkt. 112 at 2.
                                                                           6
                                                                            See id. (indicating Ms. Psarianos has a Ninth Circuit argument on August 4 for
                                                                    which she needs to prepare upon returning to the office on July 7).
                                                                           7
                                                                               See Native Village of Nuiqsut v. BLM, No. 20-35224.

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                    3


                                                                               Case 3:20-cv-00290-SLG Document 113 Filed 06/21/21 Page 3 of 6
                                                                           If the Court is inclined to reschedule oral argument, Intervenor-Defendants

                                                                    suggest that argument be rescheduled for the week of July 5th or July 12th should the

                                                                    Court’s calendar permit. 8 Based on the representations in the parties’ filings, it would

                                                                    appear that Ms. Psarianos, Ms. Bostrom, Federal Defendants, and plaintiffs’ counsel in

                                                                    Center for Biological Diversity v. BLM are all available the week of July 12th. 9

                                                                           For the reasons stated above, Intervenor-Defendants respectfully request that the

                                                                    Court deny SILA’s motion to reschedule oral argument. In the alternative, Intervenor-
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Defendants request that the Court reschedule oral argument for as early as possible in
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    July 2021.
STOEL RIVES LLP




                                                                                                            STOEL RIVES LLP
                                                                     DATED: June 21, 2021.
                                                                                                            By: /s/ Ryan P. Steen
                                                                                                               RYAN P. STEEN (Bar No. 0912084)
                                                                                                               JASON T. MORGAN (Bar No. 1602010)
                                                                                                               JAMES C. FELDMAN (Bar No. 1702003)
                                                                                                               Attorneys for ConocoPhillips Alaska, Inc.

                                                                           8
                                                                            ConocoPhillips’ counsel has oral argument before the Ninth Circuit in Native
                                                                    Village of Nuiqsut v. BLM scheduled for July 28, 2021, and would prefer to not argue
                                                                    both cases in the same week, but is willing to do so if this is the only time available to the
                                                                    Court.
                                                                           9
                                                                              Dkt. 112 at 2-3; see also Center for Biological Diversity v. BLM, Case No. 3:20-
                                                                    cv-00308-SLG, ECF No. 108. Counsel for CBD Plaintiffs suggests that they are not
                                                                    available on July 15 and 16. ConocoPhillips would also prefer argument earlier in the
                                                                    week of July 12 (should it be rescheduled to that week). However, if schedules so require,
                                                                    it is reasonable to schedule it on July 15 or 16. ConocoPhillips’ counsel also must prepare
                                                                    for the Ninth Circuit argument referenced by CBD’s counsel and does not believe that
                                                                    argument in this case any time during the week of July 12 will unreasonably interfere
                                                                    with that preparation. ConocoPhillips also notes that CBD has three counsel of record in
                                                                    this case, any of whom could appear at oral argument.

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                    4


                                                                               Case 3:20-cv-00290-SLG Document 113 Filed 06/21/21 Page 4 of 6
                                                                                                         /s/ Tyson C. Kade (with permission)
                                                                                                         Tyson C. Kade, D.C. Bar # 1018014, Pro Hac
                                                                                                         Vice
                                                                                                         Jonathan D. Simon, Alaska Bar # 0911069
                                                                                                         Melinda L. Meade Meyers, Alaska Bar # 2006053
                                                                                                         VAN NESS FELDMAN, LLP
                                                                                                         1050 Thomas Jefferson Street, NW
                                                                                                         Seventh Floor
                                                                                                         Washington, DC 20007
                                                                                                         Tel.: 202.298.1800
                                                                                                         Fax: 202.338.2416
                                                                                                         Email: tck@vnf.com
                                                                                                         jxs@vnf.com
                                                                                                         mmeademeyers@vnf.com
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                                         Counsel for North Slope Borough
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                                         TREG R. TAYLOR
                                                                                                         ATTORNEY GENERAL
STOEL RIVES LLP




                                                                                                         By: /s/ Ronald W. Opsahl (with permission)
                                                                                                         Ronald W. Opsahl
                                                                                                         Senior Assistant Attorney General
                                                                                                         Alaska Bar No. NA20118
                                                                                                         John M. Ptacin
                                                                                                         Chief Assistant Attorney General
                                                                                                         Alaska Bar No. 0412106
                                                                                                         Department of Law
                                                                                                         1031 West Fourth Avenue, Ste. 200
                                                                                                         Anchorage, AK 99501
                                                                                                         Phone: (907) 269-5232
                                                                                                         Facsimile: (907) 276-3697
                                                                                                         Email: john.ptacin@alaska.gov
                                                                                                         ron.opsahl@alaska.gov
                                                                                                         Attorneys for the State of Alaska




                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                    5


                                                                            Case 3:20-cv-00290-SLG Document 113 Filed 06/21/21 Page 5 of 6
                                                                                                   CERTIFICATE OF SERVICE

                                                                             I hereby certify that on June 21, 2021, I filed a true and correct copy of the

                                                                    foregoing document with the Clerk of the Court for the United States District Court of

                                                                    Alaska by using the CM/ECF system. Participants in this Case No. 3:20-cv-00290-SLG

                                                                    who are registered CM/ECF users will be served by the CM/ECF system.




                                                                                                                 /s/ Ryan P. Steen
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                                                 Ryan P. Steen
                  Main (206) 624-0900 Fax (206) 386-7500
STOEL RIVES LLP




                                                                    111350854.1 0028116-00157




                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                    6


                                                                               Case 3:20-cv-00290-SLG Document 113 Filed 06/21/21 Page 6 of 6
